DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The preliminary amendment filed March 9, 2020 is acknowledged and has been entered.


2.	The preliminary amendment filed September 27, 2019 is acknowledged and has been entered.    


3.	Claims 1-18 and 21-44 are pending in the application and are currently subject to the following restriction and election requirement.


Election/Restrictions
4.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-18 and 21-44, insofar as the claims are drawn to a peptide, a composition thereof, and a method of treating cancer in a subject comprising administering to the subject said peptide.

Group II, claim(s) 21-29 and 35-44, insofar as the claims are drawn to a method of treating Alzheimer’s disease in a subject comprising administering to the subject a peptide.

Group III, claim(s) 21-29 and 35-44, insofar as the claims are drawn to a method .


5.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

PCT Rules 13.1 and 13.2 do not provide for a single general inventive concept to comprise more than the first mentioned product, the first mentioned method for making said product, and the first mentioned method for using said product.

The special technical feature of the invention of Group I is producing a peptide and using the peptide to treat cancer in a subject.  
 
The special technical feature of the invention of Group II is using a peptide to treat Alzheimer’s disease in a subject.  

The special technical feature of the invention of Group III is using a peptide to treat autoimmune disease in a subject. 

Accordingly, the inventions of Groups I-III do not share the same or corresponding special technical feature so as to form a single general inventive concept under PCT Rules 13.1 and 13.2.  


6.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

If electing any of the inventions of Groups I- III, Applicant is required to elect a single species thereof.  The species of the inventions are as follows: 



Note:  Applicant must elect a single species of the elected invention by specifically naming one or more of SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, and SEQ ID NO: 5 to which the claims shall be restricted, if no generic claim is finally held to be allowable. 

B.	The invention wherein the peptide comprises an amino acid sequence selected from SEQ ID NO: 8, SEQ ID NO: 9, SEQ ID NO: 10, and SEQ ID NO: 11 (see, e.g., claim 5).

Note:  Applicant must elect a single species of the elected invention by specifically naming one of SEQ ID NO: 8, SEQ ID NO: 9, SEQ ID NO: 10, and SEQ ID NO: 11 to which the claims shall be restricted, if no generic claim is finally held to be allowable. 

C.	The invention wherein the peptide comprises an amino acid sequence selected from SEQ ID NO: 12, SEQ ID NO: 13, SEQ ID NO: 14, SEQ ID NO: 15, and SEQ ID NO: 16 (see, e.g., claim 6).

Note:  Applicant must elect a single species of the elected invention by specifically naming one of SEQ ID NO: 12, SEQ ID NO: 13, SEQ ID NO: 14, SEQ ID NO: 15, and SEQ ID NO: 16 to which the claims shall be restricted, if no generic claim is finally held to be allowable. 

D.	The invention wherein the peptide comprises an amino acid sequence selected from SEQ ID NO: 16, SEQ ID NO: 17, SEQ ID NO: 18, and SEQ ID NO: 19 (see, e.g., claim 12).

Note:  Applicant must elect a single species of the elected invention by specifically naming one of SEQ ID NO: 16, SEQ ID NO: 17, SEQ ID NO: 18, and SEQ ID NO: 19 to 

E.	The invention in which the composition further comprises one or more epitopes consisting of amino acid sequences selected from SEQ ID NO: 27, SEQ ID NO: 29, SEQ ID NO: 28, and SEQ ID NO: 30 (see, e.g., claims 16 and 17).

Note:  Applicant must elect a single species of the elected invention by specifically naming one or more of SEQ ID NO: 27, SEQ ID NO: 29, SEQ ID NO: 28, and SEQ ID NO: 30 to which the claims shall be restricted, if no generic claim is finally held to be allowable.  

If electing the invention of Group I, Applicant is required to elect a single species thereof.  The species are as follows:

The invention wherein the cancer is a type of cancer selected from the group listed by claims 23 and 38.

Note:  Applicant must elect a single species of the elected invention by specifically naming one of the different types of cancer listed by claims 23 and 38 (e.g., prostate cancer) to which the claims shall be restricted, if no generic claim is finally held to be allowable. 

If electing the invention of Group III, Applicant is required to elect a single species thereof.  The species are as follows:

The invention wherein the cancer is a type of autoimmune disease selected from the group listed by claims 29 and 44.

Note:  Applicant must elect a single species of the elected invention by specifically naming one of the different types of autoimmune disease listed by claims 29 and 44 (e.g., psoriasis) to which the claims shall be restricted, if no generic claim is finally held to be 


7.	The different species of each of the different inventions, as listed above, do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The special technical features of the each of the different species of any of the inventions of Groups I-III are different because the practice of each different species of any of the inventions involves the use of a peptide having a unique structure and disparate functional properties (as compared to the peptide used in practicing any other species) and/or is intended for treating an etiologically or pathologically different disease or type of disease in different populations of subjects afflicted by the different diseases or types of disease.


8.	Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 


REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” 

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).


9.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


10.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


11.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/





slr
January 20, 2022